IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                          :   No. 2180 Disciplinary Docket No. 3
                                          :
BARBARA LIEBERMAN                         :   Board File No. C1-15-127
                                          :
                                          :   (Supreme Court of New Jersey,
                                          :   D-51 September Term 2014)
                                          :
                                          :   Attorney Registration No. 26962
                                          :   (Out of State)



                                      ORDER


PER CURIAM:


              AND NOW, this 12th day of August, 2015, having been disbarred from the

practice of law in the State of New Jersey, and having failed to reply to this Court’s

directive of June 26, 2015, to provide reasons, if any, against the imposition of the

identical or comparable discipline in this jurisdiction, Barbara Lieberman is disbarred

from the practice of law in this Commonwealth and is directed to comply with all the

provisions of Pa.R.D.E. 217.